Citation Nr: 1204881	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  07-06 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a major depressive disorder.

2.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had four months, twenty-one days of active service from December 1972 to January 1974, with 252 days of time lost.  He was absent without leave (AWOL) from March 5, 1973, to March 11, 1973, and from April 16, 1973, to December 21, 1973.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from rating decisions in November 2005, July 2006, and September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The first two rating decisions addressed the issues of entitlement to service connection for a bone spur along the patellofemoral joint of the right knee and a total disability evaluation.  The third decision issued by the RO denied the appellant's request to reopen his claim for entitlement to service connection for a psychiatric disorder to include PTSD.  In all three situations, the appellant was notified of the RO's action and he subsequently appealed to the Board for review.  

The Board notes that the appellant's claim involving a TDIU was initially withdrawn as of October 2006.  However, in June 2007 the appellant's representative subsequently filed a new timely notice of disagreement with the July 2006 rating decision that denied entitlement to TDIU.  Thus, the claim for TDIU was effectively reinstated and jurisdiction to adjudicate this claim is now properly before the Board.  See 38 C.F.R. § 20.204 (2011). 

The appellant appeared before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing from Lincoln, Nebraska in January 2008 to present testimony on the issues on appeal.  The hearing transcript has been associated with the claims file.  It is noted that during that hearing, the appellant presented testimony with respect to the issues involving the right leg and a TDIU.  Testimony was not presented with respect to the psychiatric disability claim.  

Subsequently, the Board issued a Decision on the merits of the appellant's claim involving the right leg and a TDIU.  Said action was issued in November 2008.  The appellant was notified of that action and he then appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  (In the meantime, the appellant also filed his claim for entitlement to service connection for a psychiatric disorder.  This issue was developed and prosecuted while the Court reviewed the Board's November 2008 action.)  After reviewing the Board's action, the Court upheld the Board's decision with respect to the issue of entitlement to service connection for a right leg disability.  However, the Court vacated the Board's decision with respect to entitlement to a TDIU.  This occurred through the issuance of a May 2011 Memorandum Decision.  

While the above was occurring at the Court, the Board, in a Decision/Remand of April 2011, concluded that the appellant had submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for PTSD.  The issue was returned to the RO so that additional medical development could occur.  This issue along with the issue of entitlement to a TDIU is now both before the Board and all of the appeals have been merged into this one action.  

Relevant to the appellant's application to reopen his claim of entitlement to service connection for PTSD and his generalized claim of entitlement to service connection for a mental disorder, the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in light of the Court's decision in Clemons and the Board's decision to reopen the appellant's claim of entitlement to service connection for PTSD, and in conjunction with the development that has occurred as a result of the Board's Decision/Remand of April 2011, the Board now recharacterizes the issue regarding the merits of the appellant's claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a major depressive disorder, as shown on the first page of this decision. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and it is REMANDED to the RO.  No action is required of the appellant until he is contacted by the RO.  


FINDINGS OF FACT

1.  The appellant has been diagnosed as suffering from a major depressive disorder.  

2.  A VA clinical psychologist has opined that the appellant's major depressive disorder was caused by or the result of the appellant's military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the appellant's acquired psychiatric disorder began during or was otherwise caused by his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue of entitlement to service connection for a psychiatric disorder given the favorable nature of the Board's decision on this issue. 

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) (2011), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, , which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The appellant, along with his accredited representative, has asserted that he now suffers from a psychiatric disorder that he attributes to his military service in the United States Air Force.  It has been presented by the appellant that while he was on active duty, he was subjected to a sexual assault of his persons by other Airmen.  He has maintained that it was this sexual assault that changed his outlook on serving in the Air Force and that the immediate effects of the assault were acting out, being absent without leave, and wanting to leave the Air Force as soon as possible.  It has been further insinuated that since the appellant's discharge from service in 1974, he has experienced symptoms and manifestations indicative of some type of psychiatric disorder, to include PTSD or a major depressive disorder, and that such symptoms have continued to the present.  

The medical records indicate that, over the years, the appellant has been diagnosed as suffering from a myriad of psychiatric disorders.  These conditions include depression, PTSD, and anxiety.  In conjunction with his claim for benefits, and to obtain additional medical information with respect to the assertions made by the appellant, the Board remanded this issue back to the RO in April 2011.  A psychiatric examination of the appellant was subsequently performed in July 2011.  A copy of the examination report is of record.  

A review of the examination report reveals that the examiner reviewed the appellant's claims folder and the pertinent medical records contained therein.  The report provides a history of the appellant's treatment along with a recitation of the symptoms/manifestations produced by the psychiatric disorder.  The appellant reported the symptoms he experienced since service and also described, in general, the sexual assault he endured by a group of Airman.  The examiner went on to write the following:

	. . . However, given the lack of specific information about from the veteran about what he experienced and/or his reactions, it is not possible for me to clearly support a full DSM-IV diagnosis of PTSD.

The veteran is very open and clear about his struggles with depression and suicidal and at least at one time about homicidal ideation.  The veteran's reporting of his ongoing struggles with depression are sufficient for a diagnosis of a mood disorder, which I believe clearly meets DSM-IV criteria for a Major Depressive Disorder, Recurrent.

OPINION:  It is at least as likely as not that the veteran's Major Depressive Disorder, Recurrent either began in service or at least is related to the veteran's military service.

The examiner did indicate that the diagnosis of the disorder was based upon the treatment records, information in the claims folder, and "credible self-report" of the appellant.  The Board would note that the claims folder does not contain any additional medical opinions concerning the appellant's current psychiatric disorder. 

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's limited statements concerning the sexual assault that purportedly occurred while he was on active duty have been vague.  However, given the nature of the assault, the statements have at least been consistent over the course of the appeal.  More importantly, the appellant's assertions concerning his symptoms and when he began experiencing the prodromas of the current psychiatric disorder have also remained consistent through this appeal.  The Board finds that this evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In this instance, the record contains a VA psychologist's opinion concerning the etiology of the appellant's current psychiatric disorder.  The examiner has pointed to established facts in his opinion and he provided an analysis which has bolstered his statement.  Not only did the examiner review the pertinent medical records, and examine the appellant, but he also discussed the salient facts and gave a complete rationale for all conclusions presented, as noted in the discussion above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295  (2008) (the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion). 

Accordingly, the Board finds that the examiner's opinion is probative and supports a grant of service connection.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board acknowledges that the appellant was not diagnosed as actually suffering from PTSD because he did not meet all of the criteria for a diagnosis of PTSD and a VA examiner has fully explained the reasons therefore.  The findings contained in the examination report that the appellant does not meet the criteria for PTSD is entitled to great probative weight as the findings were based on a review of the history, an examination and as the reasoning behind not finding a diagnosis of PTSD was fully explained.  Accordingly, the examination reports outweigh other evidence of record indicating that the appellant has PTSD, to include PTSD related to a sexual assault in service.  Nevertheless, the record does, however, present diagnoses of a psychiatric disorder other than PTSD and a VA medical official has, without reservation, concluded that the appellant now suffers from a major depressive disorder that was related to or caused by or the result of the appellant's military service.  Thus, the Board finds that with the resolution of reasonable doubt in the appellant's favor, service connection for a psychiatric disorder is warranted. 


ORDER

Entitlement to service connection for a major depressive disorder is granted.


REMAND

The other issue remaining before the Board involves the assignment of a total disability evaluation based on individual unemployment due to the appellant's service-connected disabilities.  As reported above, the Court vacated the Board's previous denial in its Memorandum Decision of May 2011.  In the Court's action, the Court concluded that additional discussion by the Board was necessary with respect to why it determined that the evidence did not support the appellant's claim for benefits.  It was also suggested that the Board should have further developed the claim in order to discover what type of employment would have been available to the appellant, and what type of employment he would have qualified therefor.  However, prior to the Board re-addressing this issue, because the Board, through the above action in the Decision portion of this Decision/Remand, has granted service connection for a psychiatric disorder, the claim must be returned to the RO so that the disability may be assigned a disability evaluation.  

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  Hence, the claim must be remanded to the RO so that a rating of the appellant's mental disorder may be accomplished and a determination made as to whether the evidence now supports his claim for a total disability rating.  

Based on the Court's pronouncements and after further reviewing the claim, it is the determination of the Board that additional development of this claim should occur.  That is, the Board believes that it should obtain additional vocational and employment information and analysis prior to the issuance of a decision on the claim.  Hence, the claim will be remanded to the RO/AMC for the following actions: 

1.  The RO should review the record and ensure compliance with all notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent interpretive authority as it pertains to 38 C.F.R. § 3.321(b) (2011) and 38 C.F.R. § 4.16(b) (2011).  Copies of all correspondence should be included in the claims folder for review. 

2.  The RO should contact the appellant and ask that he identify all sources of medical treatment received since January 2011 for his service-connected disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

3.  The entire claims file will be forwarded to the local RO's Vocational Rehabilitation Unit and a board of at least two counselors will review the appellant's file.  Initially, the counselors should be asked whether the appellant ever submitted a claim for vocational rehabilitation as having a serious disability rated in excess of 20 percent.  Next, after reviewing the appellant's claims file with particular emphasis placed on the years extending from 2004 to the present, the counselors should provide an opinion as to whether, based on the appellant's service-connected disabilities (migraine headaches and a major depressive disorder), work experience, educational background, etcetera, whether he would have been or would be considered a candidate for vocational rehabilitation.  Based upon the evidence of record, the counselors should further indicate what types of employment would have been or would be recommended for the appellant had he used the services of the vocational rehabilitation office.  If, after reviewing the file, the counselors conclude that the appellant would not have been or would not be a candidate for vocational rehabilitation, the counselors should provide a reasoning as to why this would be the case.  Included in this discussion should be comments concerning the appellant's educational background, the feasibility of obtaining a new vocation based on the appellant's service-connected disabilities, and whether the appellant's service-connected disabilities would have prevented successful pursuit of a vocational rehabilitation program.  All information obtained as a result of this tasking should be included in the claims file for review. 

4.  The RO shall schedule the appellant for a VA Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his unemployability.  The survey, to be undertaken by a social worker, should elicit and set forth pertinent facts regarding the appellant's medical history, education and employment history, and social and industrial capacity.  The social worker who conducts this survey should identify those activities that comprised the appellant's daily routine.  With regard to his employability, the appellant should be asked to provide the names and addresses of businesses where he has worked and or sought employment.  Any potential employment opportunities should be identified.  The claims file must be made available to the social worker in conjunction with the survey as it contains important historical data.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and socio-economic principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

5.  The RO shall then forward the appellant's claims file for a complete and comprehensive review by a board of at least two VA examiners, to include a psychiatrist or psychologist and a general medical practitioner.  The review may not be accomplished by a nurse practitioner, physicians' assistant, nurse, doctor of osteopathy, etcetera.  The reviewers shall review the claims file and opine as to whether, without regard to the appellant's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation. 

If the examiners opine that the appellant's service-connected disabilities did not cumulatively render him unemployable, the examiners must suggest the type or types of employment in which the appellant is capable of engaging with his service-connected disabilities, given his skill set and educational background. 

Each reviewer is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or aggravation; less likely weighs against the claim. 

The reviewers should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the reviewers are unable to provide the requested opinion without resorting to speculation, the examiners must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the reviewers cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's service-connected prevent him from obtaining and maintaining gainful employment, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

A complete rationale for any opinion expressed should be included in the report.  The claims file and this Remand must be made available to the reviewer and the results proffered must reference the complete claims files.  Also, it is requested that the results be typed or otherwise recorded in a legible manner for review purposes. 

6.  The RO should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Thereafter, the RO should adjudicate the issue on appeal.  In doing so, the RO must specifically consider whether the appellant's case should be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of a TDIU on an extraschedular basis.  If the benefits sought on appeal remain denied, the appellant should be provided a Supplemental Statement of the Case.  The Supplemental Statement of the Case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the appellant until he is contacted by the RO. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending or participating in the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


